DETAILED ACTION
	This action is made in response to the communication filed on October 5, 2020.  This action is made non-final.
	Claims 1-20 are pending.  Claims 1 and 11 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5, 6, 8, 16, 17, and 18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 and 11-13 of prior U.S. Patent No. 10,796,083 hereinafter ‘083 Patent. This is a statutory double patenting rejection.


‘083 Patent
Claim 1

A method for improving user experience with web-based applications on a wireless device comprising: 

storing instructions for a master application in a memory of the wireless device; 

storing instructions for one or more truncated applications in the memory of the wireless device, wherein the one or more truncated applications lack at least one feature of non- truncated counterparts of the one or more truncated applications, wherein the one or more truncated applications interact with a separate processor to provide increased functionality, and wherein the one or more truncated applications are abbreviated versions of full memory counterparts; 

displaying an icon representing the master application on a display of the wireless device; 

determining with a wireless device processor that a user has selected the master application by detecting the user interacting with the icon representing the master application in a user interface of an initial screen associated with the display of the wireless device; 

executing the instructions for the master application in the wireless device processor in response to the detecting the user interacting with the icon representing the master application in the user interface of the initial screen associated with the display of the wireless device; 

implementing an interface to said one or more truncated applications and displaying icons representing said one or more truncated applications on the display of said wireless device in a secondary screen in response to executing the master application in the wireless device processor by the 

determining with a wireless device processor that the user has selected at least one of said truncated applications by detecting the user interacting with the icons representing said one or more truncated applications on the display in the secondary screen of said wireless device with the user interface associated with the display of the wireless device;

executing the instructions for the at least one of said truncated applications in the wireless device processor in response to the detecting the user interacting with the icons representing said one or more truncated applications on the display in the secondary screen of said wireless device with the user interface associated with the display of the wireless device; 

accessing a database stored in the memory of the wireless device in response to execution by the wireless device processor of the instructions for the master application, the database storing user information; 

communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor, the communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor comprises communicating and interfacing utilizing an application programming interface protocol, wherein the application programming interface protocol includes rules allowing the master application to interface and/or communicate with the at least one of said truncated applications; and 

tracking activity of a usage of the one or more truncated applications by a wireless service provider.



populating with the wireless device processor the user input fields of a selected one or more truncated applications with the user information from the database utilizing the application programming interface protocol in response to the communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor.


A method for improving user experience with web-based applications on a wireless device comprising: 

storing instructions for a master application in a memory of the wireless device; 

storing instructions for one or more truncated applications in the memory of the wireless device, wherein the one or more truncated applications lack at least one feature of non- truncated counterparts of the one or more truncated applications, wherein the one or more truncated applications interact with a separate processor to provide increased functionality, and wherein the one or more truncated applications are abbreviated versions of full memory counterparts; 

displaying an icon representing the master application on a display of the wireless device; 

determining with a wireless device processor that a user has selected the master application by detecting the user interacting with the icon representing the master application in a user interface of an initial screen associated with the display of the wireless device; 

executing the instructions for the master application in the wireless device processor in response to the detecting the user interacting with the icon representing the master application in the user interface of the initial screen associated with the display of the wireless device; 

implementing an interface to said one or more truncated applications and displaying icons representing said one or more truncated applications on the display of said wireless device in a secondary screen in response to executing the master application in the wireless device processor by the 

determining with a wireless device processor that the user has selected at least one of said truncated applications by detecting the user interacting with the icons representing said one or more truncated applications on the display in the secondary screen of said wireless device with the user interface associated with the display of the wireless device;

executing the instructions for the at least one of said truncated applications in the wireless device processor in response to the detecting the user interacting with the icons representing said one or more truncated applications on the display in the secondary screen of said wireless device with the user interface associated with the display of the wireless device; 

accessing a database stored in the memory of the wireless device in response to execution by the wireless device processor of the instructions for the master application, the database storing user information; 

displaying user input fields on the display of said wireless device in response to execution by the wireless device processor of the instructions for the at least one truncated application (recited in present application claim 5)

communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor, the communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor comprises communicating and interfacing utilizing an application programming interface protocol, wherein the application programming interface protocol includes rules allowing the master application to interface 

populating with the wireless device processor the user input fields of a selected one or more truncated applications with the user information from the database utilizing the application programming interface protocol in response to the communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor (recited in present application claim 5); and

tracking activity of a usage of the one or more truncated applications by a wireless service provider.


A system for improving user interaction of web-based applications on a wireless device comprising: 
a memory of the wireless device configured to store instructions for a master application; 

the memory of the wireless device configured to store instructions for one or more truncated applications, wherein the one or more truncated applications lack at least one feature of non-truncated counterparts of the one or more truncated applications, wherein the one or more truncated applications interact with a separate processor to provide increased functionality, and wherein the one or more truncated applications are abbreviated versions of full memory counterparts; 33 4842-2676-4493.1Docket No. 45379.22502 

a processor on said wireless device operatively coupled to said memory, said processor configured to execute said instructions and execute instructions including: 

displaying an icon representing the master application on a display of the wireless device; 



executing the instructions for the master application in the wireless device processor in response to the detecting the user interacting with the icon representing the master application in the user interface of the initial screen associated with the display of the wireless device; 

implementing an interface to said one or more truncated applications and displaying icons representing said one or more truncated applications on the display of said wireless device in a secondary screen in response to executing the master application in the wireless device processor by the detecting a user interacting with the icon representing the master application on a user interface associated with the display of the wireless device; 

determining with a wireless device processor that the user has selected at least one of said truncated applications by detecting the user interacting with the icons representing said one or more truncated applications on the display in the secondary screen of said wireless device with the user interface associated with the display of the wireless device; 

executing the instructions for the at least one of said truncated applications in the wireless device processor in response to the detecting the user interacting with the icons representing said one or more truncated applications on the display in the secondary screen of said wireless device with the user interface associated with the display of the wireless device; 34 4842-2676-4493.1Docket No. 45379.22502 

accessing a database stored in the memory of the wireless device in response to execution by the wireless device processor of 

communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor, wherein the instructions for the communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor comprises communicating and interfacing utilizing an application programming interface protocol, wherein the application programming interface protocol includes rules allowing the master application to interface and/or communicate with the at least one of said truncated applications; and 

instructions for tracking activity of a usage of the one or more truncated applications by a wireless service provider

displaying user input fields on the display of said wireless device in response to execution by the wireless device processor of the instructions for the at least one truncated application; and 

populating with the wireless device processor the user input fields of a selected one or more truncated applications with the user information from the database utilizing the application programming interface protocol in response to the communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor.



A system for improving user interaction of web-based applications on a wireless device comprising: 
a memory of the wireless device configured to store instructions for a master application; 

the memory of the wireless device configured to store instructions for one or more truncated applications, wherein the one or more truncated applications lack at least one feature of non-truncated counterparts of the one or more truncated applications, wherein the one or more truncated applications interact with a separate processor to provide increased functionality, and wherein the one or more truncated applications are abbreviated versions of full memory counterparts; 33 4842-2676-4493.1Docket No. 45379.22502 

a processor on said wireless device operatively coupled to said memory, said processor configured to execute said instructions and execute instructions including: 

displaying an icon representing the master application on a display of the wireless device; 



executing the instructions for the master application in the wireless device processor in response to the detecting the user interacting with the icon representing the master application in the user interface of the initial screen associated with the display of the wireless device; 

implementing an interface to said one or more truncated applications and displaying icons representing said one or more truncated applications on the display of said wireless device in a secondary screen in response to executing the master application in the wireless device processor by the detecting a user interacting with the icon representing the master application on a user interface associated with the display of the wireless device; 

determining with a wireless device processor that the user has selected at least one of said truncated applications by detecting the user interacting with the icons representing said one or more truncated applications on the display in the secondary screen of said wireless device with the user interface associated with the display of the wireless device; 

executing the instructions for the at least one of said truncated applications in the wireless device processor in response to the detecting the user interacting with the icons representing said one or more truncated applications on the display in the secondary screen of said wireless device with the user interface associated with the display of the wireless device; 34 4842-2676-4493.1Docket No. 45379.22502 

accessing a database stored in the memory of the wireless device in response to execution by the wireless device processor of 

displaying user input fields on the display of said wireless device in response to execution by the wireless device processor of the instructions for the at least one truncated application (recited in present application claim 5)


communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor, wherein the instructions for the communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor comprises communicating and interfacing utilizing an application programming interface protocol, wherein the application programming interface protocol includes rules allowing the master application to interface and/or communicate with the at least one of said truncated applications; and 

populating with the wireless device processor the user input fields of a selected one or more truncated applications with the user information from the database utilizing the application programming interface protocol in response to the communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor (recited in present application claim 5)

instructions for tracking activity of a usage of the one or more truncated applications by a wireless service provider.



13. The system according to claim 11, wherein said instructions further include encrypting the database stored in the memory of the wireless device that stores the user information utilizing at least one symmetric encryption key; wherein said instructions further include generate a prompt on a display of the wireless device prompting said user to confirm the user information provided during said populating the user input fields of said selected one or more truncated applications with the user information from the database; and wherein said instructions further include allowing correction of the user information in the user input fields of said selected one or more truncated applications.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10,796,083. Although the claims at issue are not identical, they are not patentably distinct from each other.
Present Application
‘083 Patent
Claim 1

A method for improving user experience with web-based applications on a wireless device comprising: 

storing instructions for a master application in a memory of the wireless device; 

storing instructions for one or more truncated applications in the memory of the wireless device, wherein the one or more truncated applications lack at least one feature of non- truncated counterparts of the one or more truncated applications, wherein the one or more truncated applications interact with a separate processor to provide increased functionality, and wherein the one or more truncated applications are abbreviated versions of full memory counterparts; 

displaying an icon representing the master application on a display of the wireless device; 

determining with a wireless device processor that a user has selected the master application by detecting the user interacting with the icon representing the master application in a user interface of an initial screen associated with the display of the wireless device; 

executing the instructions for the master application in the wireless device processor in response to the detecting the user interacting with the icon representing the master application in the user interface of the initial screen associated with the display of the wireless device; 

implementing an interface to said one or more truncated applications and displaying icons representing said one or more truncated applications on the display of said wireless device in a secondary screen in response to executing the master application in the wireless device processor by the detecting a user interacting with the icon representing the master application on the user interface associated with the display of the wireless device; 27 4842-2676-4493.1Docket No. 45379.22502 

determining with a wireless device processor that the user has selected at least one of said truncated applications by detecting the user 

executing the instructions for the at least one of said truncated applications in the wireless device processor in response to the detecting the user interacting with the icons representing said one or more truncated applications on the display in the secondary screen of said wireless device with the user interface associated with the display of the wireless device; 

accessing a database stored in the memory of the wireless device in response to execution by the wireless device processor of the instructions for the master application, the database storing user information; 

communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor, the communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor comprises communicating and interfacing utilizing an application programming interface protocol, wherein the application programming interface protocol includes rules allowing the master application to interface and/or communicate with the at least one of said truncated applications; and 

tracking activity of a usage of the one or more truncated applications by a wireless service provider.

displaying user input fields on the display of said wireless device in response to execution by the wireless device processor of the instructions for the at least one truncated application; and 

populating with the wireless device processor the user input fields of a selected one or more truncated applications with the user 


A method for improving user experience with web-based applications on a wireless device comprising: 

storing instructions for a master application in a memory of the wireless device; 

storing instructions for one or more truncated applications in the memory of the wireless device, wherein the one or more truncated applications lack at least one feature of non- truncated counterparts of the one or more truncated applications, wherein the one or more truncated applications interact with a separate processor to provide increased functionality, and wherein the one or more truncated applications are abbreviated versions of full memory counterparts; 

displaying an icon representing the master application on a display of the wireless device; 

determining with a wireless device processor that a user has selected the master application by detecting the user interacting with the icon representing the master application in a user interface of an initial screen associated with the display of the wireless device; 

executing the instructions for the master application in the wireless device processor in response to the detecting the user interacting with the icon representing the master application in the user interface of the initial screen associated with the display of the wireless device; 

implementing an interface to said one or more truncated applications and displaying icons representing said one or more truncated applications on the display of said wireless device in a secondary screen in response to executing the master application in the wireless device processor by the detecting a user interacting with the icon representing the master application on the user interface associated with the display of the wireless device; 27 4842-2676-4493.1Docket No. 45379.22502 

determining with a wireless device processor that the user has selected at least one of said truncated applications by detecting the user 

executing the instructions for the at least one of said truncated applications in the wireless device processor in response to the detecting the user interacting with the icons representing said one or more truncated applications on the display in the secondary screen of said wireless device with the user interface associated with the display of the wireless device; 

accessing a database stored in the memory of the wireless device in response to execution by the wireless device processor of the instructions for the master application, the database storing user information; 

displaying user input fields on the display of said wireless device in response to execution by the wireless device processor of the instructions for the at least one truncated application (recited in present application claim 5)

communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor, the communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor comprises communicating and interfacing utilizing an application programming interface protocol, wherein the application programming interface protocol includes rules allowing the master application to interface and/or communicate with the at least one of said truncated applications; 

populating with the wireless device processor the user input fields of a selected one or more truncated applications with the user information from the database utilizing the application programming interface protocol in response to the communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor (recited in present application claim 5); and

tracking activity of a usage of the one or more truncated applications by a wireless service provider.

a memory of the wireless device configured to store instructions for a master application; 

the memory of the wireless device configured to store instructions for one or more truncated applications, wherein the one or more truncated applications lack at least one feature of non-truncated counterparts of the one or more truncated applications, wherein the one or more truncated applications interact with a separate processor to provide increased functionality, and wherein the one or more truncated applications are abbreviated versions of full memory counterparts; 33 4842-2676-4493.1Docket No. 45379.22502 

a processor on said wireless device operatively coupled to said memory, said processor configured to execute said instructions and execute instructions including: 

displaying an icon representing the master application on a display of the wireless device; 

determining with a wireless device processor that a user has selected the master application by detecting the user interacting with the icon representing the master application in a user interface of an initial screen associated with the display of the wireless device; 

executing the instructions for the master application in the wireless device processor in response to the detecting the user interacting with the icon representing the 

implementing an interface to said one or more truncated applications and displaying icons representing said one or more truncated applications on the display of said wireless device in a secondary screen in response to executing the master application in the wireless device processor by the detecting a user interacting with the icon representing the master application on a user interface associated with the display of the wireless device; 

determining with a wireless device processor that the user has selected at least one of said truncated applications by detecting the user interacting with the icons representing said one or more truncated applications on the display in the secondary screen of said wireless device with the user interface associated with the display of the wireless device; 

executing the instructions for the at least one of said truncated applications in the wireless device processor in response to the detecting the user interacting with the icons representing said one or more truncated applications on the display in the secondary screen of said wireless device with the user interface associated with the display of the wireless device; 34 4842-2676-4493.1Docket No. 45379.22502 

accessing a database stored in the memory of the wireless device in response to execution by the wireless device processor of the instructions for the master application, the database storing user information; 

communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor, wherein the instructions for the communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor comprises communicating and interfacing utilizing an application 

instructions for tracking activity of a usage of the one or more truncated applications by a wireless service provider

displaying user input fields on the display of said wireless device in response to execution by the wireless device processor of the instructions for the at least one truncated application; and 

populating with the wireless device processor the user input fields of a selected one or more truncated applications with the user information from the database utilizing the application programming interface protocol in response to the communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor.

a memory of the wireless device configured to store instructions for a master application; 

the memory of the wireless device configured to store instructions for one or more truncated applications, wherein the one or more truncated applications lack at least one feature of non-truncated counterparts of the one or more truncated applications, wherein the one or more truncated applications interact with a separate processor to provide increased functionality, and wherein the one or more truncated applications are abbreviated versions of full memory counterparts; 33 4842-2676-4493.1Docket No. 45379.22502 

a processor on said wireless device operatively coupled to said memory, said processor configured to execute said instructions and execute instructions including: 

displaying an icon representing the master application on a display of the wireless device; 

determining with a wireless device processor that a user has selected the master application by detecting the user interacting with the icon representing the master application in a user interface of an initial screen associated with the display of the wireless device; 

executing the instructions for the master application in the wireless device processor in response to the detecting the user interacting with the icon representing the 

implementing an interface to said one or more truncated applications and displaying icons representing said one or more truncated applications on the display of said wireless device in a secondary screen in response to executing the master application in the wireless device processor by the detecting a user interacting with the icon representing the master application on a user interface associated with the display of the wireless device; 

determining with a wireless device processor that the user has selected at least one of said truncated applications by detecting the user interacting with the icons representing said one or more truncated applications on the display in the secondary screen of said wireless device with the user interface associated with the display of the wireless device; 

executing the instructions for the at least one of said truncated applications in the wireless device processor in response to the detecting the user interacting with the icons representing said one or more truncated applications on the display in the secondary screen of said wireless device with the user interface associated with the display of the wireless device; 34 4842-2676-4493.1Docket No. 45379.22502 

accessing a database stored in the memory of the wireless device in response to execution by the wireless device processor of the instructions for the master application, the database storing user information; 

displaying user input fields on the display of said wireless device in response to execution by the wireless device processor of the instructions for the at least one truncated application (recited in present application claim 5)

communicating and interfacing between the master application and the at least one of 

populating with the wireless device processor the user input fields of a selected one or more truncated applications with the user information from the database utilizing the application programming interface protocol in response to the communicating and interfacing between the master application and the at least one of said truncated applications by the wireless device processor (recited in present application claim 5)

instructions for tracking activity of a usage of the one or more truncated applications by a wireless service provider.


	As is apparent from the table above, claims 1 and 11 of the ‘083 Patent contains all the limitations of independent claims 1 and 12 of the present application and is therefore anticipated by the reference claims.  Dependent claims 2-11 and 13-21 are identical to those of claims 4-6, 1-2, 7, 3, 10, 8, 9, 17-19, and 11-16, respectively, of the ‘083 Patent and are similarly rejected.  
Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an 
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179